***********
The undersigned have reviewed the prior Order based upon the record of the proceedings before Deputy Commissioner Stephenson. The appealing party has not shown good grounds to reconsider the evidence, receive further evidence, or amend the Order; therefore, the Full Commission AFFIRMS the Order of the Deputy Commissioner.
                               ***********
Based upon the evidence of record, the Full Commission makes the following:
 FINDINGS OF FACT
1. Plaintiff was previously represented in this matter by attorney Leah King who was allowed to withdraw as counsel of record for plaintiff in an Order filed on September 17, 2001 by Executive Secretary Tracey H. Weaver.
2. On March 27, 2002, Deputy Commissioner George T. Glenn, II granted plaintiff's motion for a continuance of this case to the next hearing docket to give her sufficient time to hire an attorney.
3. On April 8, 2002, plaintiff received notice of the hearing before Deputy Commissioner Stephenson scheduled for May 15, 2002 in Fayetteville, North Carolina via certified mail.
4. On April 17, 2002, plaintiff signed a "MEMORANDUM OR ATTORNEY EMPLOYMENT CONTRACT — WORKERS' COMPENSATION CLAIM" employing attorney Janet Downing of Fayetteville, North Carolina to represent her with regard to this claim.
5. Neither plaintiff nor her attorney appeared at the scheduled hearing of this matter on May 15, 2002 in Fayetteville, North Carolina
6. Plaintiff has been given ample opportunity to obtain counsel and/or prosecute this claim and has failed to avail herself of the available hearing process to resolve all disputed issues in this matter.
                               ***********
Based upon the findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Plaintiff had received proper notice of the scheduled hearing on May 15, 2002; therefore, her claim may be dismissed with or without prejudice by the Industrial Commission on its own motion or by motion of any party for failure to prosecute.  North Carolina Industrial Commission Workers Compensation Rule 613(c).
                               ***********
Based on the foregoing findings of fact and conclusions of law, the Full Commission affirms the Order of the Deputy Commissioner and enters the following:
 ORDER
1. Plaintiff's claim is hereby DISMISSED WITH PREJUDICE.
This the ___ day of October 2002.
                                  S/____________ BUCK LATTIMORE CHAIRMAN
CONCURRING:
  S/______________ RENE C. RIGGSBEE COMMISSIONER
  S/_______________ DIANNE C. SELLERS COMMISSIONER